Citation Nr: 0431876	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
residuals of nasal fracture and denied service connection for 
nasal polyps and sinusitis.  

Subsequently, in May 2002 the RO granted service connection 
for a retention cyst of the left maxillary antrum "rated 
with residuals of nose fracture and a deviated septum."  The 
May 2002 RO decision granting service connection for a 
retention cyst has resulted in there being no case or 
controversy as to the issue of service connection for nasal 
polyps.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  

In January 2003 the Board of Veterans' Appeals (Board) 
undertook development of the veteran's claim for service 
connection for sinusitis as provided in 38 C.F.R. § 19.2 
(a)(2)(2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1319 (Fed. Cir. 2003).  The Board 
remanded the claim in October 2003 for the RO to consider the 
evidence obtained by the Board.  

The RO readjudicated the claim and completed the development 
ordered by the Board in the October 2003 remand and the 
veteran's claim has been returned to the Board for further 
appellate consideration.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran was assaulted in service in October 1987.  X-
rays taken to determine if the veteran had a nasal fracture 
revealed a probable retention cyst in the left maxillary 
antrum.  The nasal bones were intact.  

2.  The veteran's nasal obstruction which competent medical 
evidence has related to the veteran's trauma in service is 
related to his symptoms of nasal obstruction which contribute 
to his recurrent problems with sinus pressure and headaches.  

3.  The records include diagnosis of acute sinusitis, but 
computed tomography scans do not reveal evidence of changes 
consistent with diagnosis of chronic sinusitis.  


CONCLUSION OF LAW

The criteria for service connection for sinusitis have been 
met.  38 C.F.R. § 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

As the evidence supports the grant of service connection for 
sinusitis, the Board has concluded no further efforts to 
assist the veteran are required.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2002).  

Factual Background and Analysis.  Service connection is 
currently in effect for residuals of a nose fracture, and a 
retention cyst of the left maxillary antrum rated with 
residuals of nose fracture and deviated septum.  

The service medical records do not include any diagnoses or 
treatment for sinusitis in service.  

In May 2000 the veteran submitted records from his private 
physician which noted the veteran was having sinus problems 
"again."  The private physician in April 2000 also noted 
the veteran had a deviated septum and had broken his nose.  

The veteran was examined by VA in July 2000.  A computed 
tomography scan of the sinuses was conducted.  It 
demonstrated a suggestion of a retention cyst in the floor of 
the left maxillary sinus.  There were no other abnormalities 
of the sphenoid, ethmoid, maxillary or frontal sinuses.  
After examining the veteran the following diagnoses were 
recorded: history of nasal fracture without evidence of 
deviated septum; acute sinusitis; nasal polyp and physical 
examination suggesting allergic rhinitis.  

In March 2001 the veteran submitted a report from a private 
otolaryngologist.  The otolaryngologist impression was the 
veteran had chronic partial nasal obstruction, that was worse 
on the left, due to nasoseptal deviation, considered to be 
the likely aftermath of the 1987 nasal trauma.  The veteran 
also had a maxillary retention cyst that had no relation to 
his present symptoms.  

Also submitted were July 1999 VA records noting possible 
recurrent sinusitis with headaches.  A July 2000 CT scan 
noted a leftward deviation of the lower nasal septum.  VA 
records revealed the veteran was seen in April 2002 for nasal 
congestion, a history of recurrent otitis media and sinusitis 
was recorded.  

A letter dated in April 2002 from the veteran's private 
physician at the Family Clinic indicated the veteran had a 
leftward nasoseptal deviation as the result of the October 
1987 altercation.  It most likely contributed to his sinus 
conditions.  

September 2002 VA records noted treatment for sinusitis.  

The Board ordered the veteran be examined on a Fee-Basis by a 
private ear, nose and throat specialist in May 2003.  The 
physician, Dr. B, stated there was no evidence of chronic 
sinusitis, X-rays showed no evidence of changes consistent 
with chronic sinusitis.  Retention cysts were not associated 
with chronic sinusitis.  In Dr. B's opinion correction of the 
deviated septum and limited reduction of the inferior 
turbinates should improve the veteran's chronic nasal 
congestion.  The assessment was the veteran had nasal septal 
deviation, recurring left maxillary and frontal sinusitis.  
The veteran's symptoms were consistent with chronic 
rhinosinusitis associated with left nasal septal deviation.  
He also stated:  "On a more probably than not basis, his 
nasal obstructive symptoms, along with the deviated septum, 
are results of nasal trauma while on active duty."  

There seems to have been some confusion as to the issue in 
this case.  The RO in the May 2002 rating decision 
specifically indicated the veteran's nasal polyps were rated 
with his "nose fracture and deviated septum."  The 
veteran's private physician, the otolaryngologist and the VA 
examiner in May 2003 have all traced the etiology of the 
veteran's nasal congestion to his deviated septum.  If the 
nasal congestion is proximately due to or the result of 
either the trauma in service or the service-connected 
residuals, i.e. the deviated septum, service connection must 
be granted.  

There seems to be some misconception that there must be a 
diagnosis of chronic sinusitis.  In this instance the basis 
for granting service connection is not evidence of acute 
sinus congestion or sinusitis in service, that must be linked 
to post service diagnoses by a showing of chronicity post 
service.  This is a case of trauma in service which caused an 
injury which is the proximate cause of the nasal congestion 
or sinusitis diagnosed currently.  Although evidence of 
chronic sinusitis must be shown for a compensable rating, 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, there is no 
such requirement for service connection.  

Based on the evidence of record the Board has concluded the 
evidence supports the grant of service connection for nasal 
congestion, which has been variously diagnosed as sinusitis 
or rhinosinusitis.  


ORDER

Service connection for nasal congestion, variously diagnosed 
as sinusitis or rhinosinusitis, is granted



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



